DETAILED ACTION 
The present application, filed on 9/1/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 7/5/2022. 

Overall, Claims 1-16 are pending and have been considered below.



Canceled Elected Claims, Non-Responsive
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The amendment filed on 7/5/2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (see MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 17-24 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale




Office Action Summary
Claims 17-24, filed on 7/5/2022 have not been entered (see 37 CFR 1.142(b) and MPEP § 821.03). 
Applicant’s filing from 7/5/2022 is considered non-responsive 
See legal basis immediately above.  



Claim Objections
	Claims 1, 9 are objected to for reciting “aggerating.” It should read “aggregating.” Appropriate correction is requested. 
	Claims 1, 9 are objected to for reciting the terms “Monitoring communications search …” and “Monetizing community …” should read “monitoring communications search …” and “monetizing community …” as they are verbs in the middle of a sentence. Appropriate correction is requested. 
	Claim 5 is objected to for reciting “… on of the ...” It should recite “… one of the ...” Appropriate correction is requested. 
	Claim 5 is objected to for reciting “… further apply ....” It should recite “… further applies ...” Appropriate correction is requested.
	Claims 5, 13 are objected to for reciting “Analyzing,” “Identifying,” “Analyzing,” “Analyzing.” They should read “analyzing,” “identifying,” “analyzing,” “analyzing,” as they are verbs in the middle of a sentence. Appropriate correction is requested. 
Claims 7, 15 are objected to for reciting “… on of the ...” It should recite “… one of the ...” Appropriate correction is requested
Claims 7, 15 are objected to for reciting “… search module further apply …” They should read “… search module further applies …” Appropriate correction is requested. 
Claims 7, 15 are objected to for reciting “Monitoring,” “Monitoring,” “Monitoring,” “Monitoring” They should read “monitoring,” “monitoring,” “monitoring,” “monitoring,” as they are verbs in the middle of a sentence. Appropriate correction is requested.
Claim 9 is objected to for reciting “… processing parameters; selections” It should read “… processing parameters and selections” Appropriate correction is requested. 
Claim 11 is objected to for reciting “… second flower users …” It should read “… second follower users …” Appropriate correction is requested.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “community builder module for configuring …,” “monitoring communications search module for aggregating …” and “monetizing community module for accumulating and analyzing …” in claim 1, “E-Commerce community module for identifying ...” in claim 3, “platform … configured to” in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 9 and the therefrom dependent claims are directed respectively to a system and to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claim 9) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: monitoring communications search; monetizing community by accumulating and analyzing advertising revenue. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at sharing the advertising revenue with the community as a reward. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: configuring new community group; monitoring communications search. 
When considered individually, these additional claim elements represent general calculation, receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the community group; search of community members. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processors; computer-readable storage are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: configuring new community group; monitoring communications search. 
When considered individually, these additional claim elements represent general calculation, receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the community group; search of community members. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processors; computer-readable storage. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claim 10) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: accumulating and analyzing affiliates revenue. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 (which is repeated in Claim 11) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: allowing community members second follower user. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 4 (which is repeated in Claim 12) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: enable automatic purchase based on first user transactions. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 (which is repeated in Claim 13) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: Analyzing search trends; Identifying common search queries of different users; Analyzing statistics of configured affiliates links & cashback/affiliate partners/coupons/deals and platform sellers; Analyzing user commercial behavior and identifying common providers of user community members. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 (which is repeated in Claim 14) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determine plugin/extension/app of specific topics. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 (which is repeated in Claim 15) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: Monitoring and aggregating all search queries of all community members; Monitoring and aggregating community members selections of affiliates links; Monitoring and aggregating community members selection within search results and optionally tracking time spent at each result; Monitoring and aggregating and associating community members comments and/or reviews to specific search results. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 8 (which is repeated in Claim 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing retroactive Cashback or discount. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" (see MPEP 2106.05(d)) {see at least ART}

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig11 and [page 12]. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-16 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 is rejected for reciting the elements “community builder module for configuring …,” “monitoring communications search module for aggregating …” and “monetizing community module for accumulating and analyzing …” in claim 1, “E-Commerce community module for identifying ...” in claim 3, “platform … configured to” in claim 6. For these elements, there is no sufficient structure or algorithms in the specification or drawings. (see MPEP 2181 IV) 

The remainder of the claims are rejected by virtue of dependency.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 1 limitations “community builder module for configuring …,” “monitoring communications search module for aggregating …” and “monetizing community module for accumulating and analyzing …” in claim 1, “E-Commerce community module for identifying ...” in claim 3, “platform … configured to” in claim 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (see MPEP 2181 II B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remainder of the claims are rejected by virtue of dependency.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b) paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 makes reference to multiple statutory classes of invention. The claim recites a method, however it depends on a system claim. A claim that purports to be within multiple statutory classes is ambiguous and is properly rejected under U.S.C. 112, second paragraph, for failing to particularly point out and distinctly claim the invention (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Technologies LP v. AOL LLC, 98 USPQ2d 1393 (Fed. Cir. 2011); IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)).  

Claims 6, 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 14 recite “comprising the steps of plugin/extension/app of specific topics.” I tis not clear what the step Applicant refers to is. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gemmell et al (US 2011/0320250).  
Regarding Claims 1, 9 – Gemmell first embodiment discloses: A computerized communities search platform, implemented by one or more processors operatively coupled to a non-transitory computer readable storage device, which comprise the module of {see at least fig1, fig2}    
	- Monetizing community module for accumulating and analyzing advertising revenue based on user's behavior while surfing through the determined default search engine; {see at least fig7, [0037] names of all users of the social group who have redeemed the offer (reads on analyzing/accumulating purchases, i.e. monetizing the group activities; fig9, [0041] number of social group users who purchased the product}  
	wherein all search of community members are by default performed at the determined search engine and {see at least [abstract[ search queries executed by users of a social group} all community member monetizing activity is aggregated to benefit a predefined financial entity {see at least fig2, [0021] present discount rebate to social group}. The claim element “all community member monetizing activity is aggregated to benefit a predefined financial entity” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}  where the entity include at least one of: group of people, philanthropic entity or individual. {see at least fig2, rc14, rc24, [0021], social group with users (reads on group with people)}    

Gemmell first embodiment does not disclose, however, Gemmell second embodiment discloses: 
	- Community builder module for configuring new community group determining a default search engine and business parameters; {see at least fig1, rc14, rc24, [0018] social group; fig2, rc12, rc24, [0021] users of social network forming social groups}  
	wherein the community group is defined based on social relation, business relation, geographical relation {see at least fig1, rc14, rc24, [0018] social group; fig2, rc12, rc24, [0021] users of social network forming social groups}    
	- Monitoring communications search module for aggregating users queries and search processing parameters and selections; {see at least fig2, rc32 [0021] search queries; [0028] monitoring search queries}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemmell first embodiment to include the elements of Gemmell second embodiment.  One would have been motivated to do so, in order to provide the necessary data and information for the processing of the group revenue.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Gemmell first embodiment evidently discloses analyzing and accumulating the revenue of users of a social group.  Gemmell second embodiment is merely relied upon to illustrate the functionality of configuring the social group and monitoring group members’ communications in the same or similar context.  As best understood by Examiner, since both analyzing and accumulating the revenue of users of a social group, as well as configuring the social group and monitoring group members’ communications are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Gemmell first embodiment, as well as Gemmell second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Gemmell. 

Regarding Claims 3, 11 – Gemmell discloses the limitations of Claims 1, 9. Gemmell further discloses:  
	- An E-Commerce community module for identifying purchase of at last one first user of products or services online and {see at least fig2, [0021] ordering and billing infrastructure, offers, rewards associated with offers}  
	allowing community members second follower user which are registered to follow the user to buy the same products as at the same commercial terms of the first user. {see at least fig2, [0021] present the offer to the social group at a discount (reads on commercial terms), By detecting the user interest of social groups 24 in various products 38 and presenting the offers 42 to the users 14 of the social groups 24, the social network 12 may facilitate the targeted advertising of the products 38 on behalf of the vendors 40, and may provide a valuable commercial service to the users 14 of the social network 12; [0028] promote the product to other users in the same group}  

Regarding Claims 4, 12 – Gemmell discloses the limitations of Claims 3, 9. Gemmell further discloses:  wherein the second user entrust deposit of predefined amount to 
	enable automatic purchase based on first user transactions. {see at least [0028] promote the products to other users of the social group}  

Regarding Claims 5, 13 – Gemmell discloses the limitations of Claims 1, 9. Gemmell further discloses:  the analyzing behavior module configured to 
	apply at least one of the following steps 
	i. Analyzing search trends; {see at least [0028] detect user interest by monitoring messages}  
	ii. Identifying common search queries of different users; {see at least [0028] monitoring search queries}  
	iii. Analyzing statistics of configured affiliates links & cashback/affiliate partners/coupons/deals and platform sellers (internal platform shops); 
	iv. Analyzing user commercial behavior and identifying common providers of user community members; 

Regarding Claims 6, 14 – Gemmell discloses the limitations of Claims 1, 9. Gemmell further discloses:  wherein the platform further comprise a community app store and is configured to 
	determine plugin/extension/app of specific topics for adding services from community app store; {see at least [0071] conversations related to specific topics;, [0019] related to such topics; [0021] search queries form various topics. The claim element “for adding services from community app store” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}  

Regarding Claims 7, 15 – Gemmell discloses the limitations of Claims 1, 9. Gemmell further discloses:  wherein the monitoring communications search module further apply one of the following steps: 
	- Monitoring and aggregating all search queries of all community members, the queries may be organized based on tags or category available for relevant search; {see at least [abstract] queries executed by users of social group; [0003]; [0020]-[0021] search queries within social groups}  
	- Monitoring and aggregating community members selections of affiliates links; 
	- Monitoring and aggregating community members selection within search results and optionally tracking time spent at each result; 
	- Monitoring and aggregating and associating community members comments and/or reviews to specific search results; {see at least [0017] sharing data of interest, product reviews, conversation on a topic (reads on comments); [0021] search queries – questions, comments, reviews, ratings}  

Regarding Claims 8, 16 – Gemmell discloses the limitations of Claims 4, 4. Gemmell further discloses:  
	providing retroactive Cashback or discount based on future people buying the same product {see at least fig6, [0034] first user influences second user, vendor extends a second reward to the first user}  


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gemmell et al (US 2011/0320250), in view of Ho et al (US 2006/0200380).  
Regarding Claims 2, 10 – Gemmell discloses the limitations of Claims 1, 9. Gemmell does not disclose, however, Ho discloses:  wherein the Monetizing community module further 
	accumulating and analyzing affiliates revenue based on users behavior while browsing affiliates websites/apps. {see at least [0056] total affiliate revenue}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemmell to include the elements of Ho.  One would have been motivated to do so, in order to assess the impact of users’ activates on the vendors’ affiliates.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Gemmell evidently discloses analyzing and accumulating the revenue of users of a social group.  Ho is merely relied upon to illustrate the functionality of affiliates’’ revenue in the same or similar context.  As best understood by Examiner, since both analyzing and accumulating the revenue of users of a social group, as well as affiliates’’ revenue are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Gemmell, as well as Ho would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Gemmell / Ho. 



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622